Citation Nr: 1644124	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO. 12-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to August 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In June 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In December 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1. The Veteran has a current diagnosis of hypertension. 

2. The Veteran's current hypertension did not have its onset during active service. Symptoms of current hypertension were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation. The Veteran's current hypertension is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in November 2010, prior to the initial adjudication of the claim in January 2011. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The November 2010 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim. 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, a VA examination report from February 2015, and the Veteran's statements, including his testimony at the June 2013 Board hearing. 

During the June 2013 Board hearing, the Veteran identified outstanding medical records that are relevant to the appeal. Specifically, he identified United States Army medical records from the Madigan Medical Center, private medical records from King's Daughters Hospital, and VA medical records from Jackson, Mississippi, and a VA medical center in either Lakeland or Tacoma, Washington. Outstanding medical records from Madigan Medical Center, King's Daughters Hospital, and the Jackson VA Medical Center have been associated with the claims file. However medical records from the unspecified VA medical center in Washington have not been obtained. In a February 2015 correspondence, VA informed the Veteran that records from the unspecified VA medical center in Washington did not exist. This correspondence requested that the Veteran submit any copies of these medical records if he had them in his possession. To date, the Veteran has not responded to this correspondence. 

The Veteran was afforded a VA examination in February 2015. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide an examination, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination is adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for Hypertension

The Veteran contends that he has experienced episodes of high blood pressure during service and has continued to experience symptoms of, and sought treatment for, hypertension since service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

"Hypertension" refers to persistently high arterial blood pressure. Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension. See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012). Similarly, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater. The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id. 

Hypertension, as a cardiovascular-renal disease, is a "chronic disease" listed under 
38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

The Veteran has a current diagnosis of hypertension. VA and private treatment records throughout the appeal period reflect a current diagnosis of hypertension. The VA examiner confirmed a diagnosis of hypertension. See February 2015 VA Examination Report. 

After a review of all the lay and medical evidence, however, the preponderance of the evidence is against a finding that the Veteran's hypertension manifested during service or is otherwise etiologically related to service. The preponderance of the evidence is also against a finding that symptoms of the Veteran's hypertension manifested within one year of service separation or were continuous since service separation. 

Blood pressure readings during service were generally within normal limits: 116/68 (November 1995); 142/74 (March 1996); 114/80 (March 1996); 110/70 (April 1996); 110/70 (May 1996); 120/76 (May 1996); 130/90 (May 1996); 128/80 (June 1996); 118/68 (August 1996); 118/72 (September 1996); 120/80 (October 1996); 120/78 (May 1998). 

In November 1996, the Veteran underwent elective circumcision. During the surgery and immediate recovery, the Veteran's blood pressure was documented as 162/67, 151/61, 141/60, 139/59, and 109/48. 

In a January 1998 Report of Medical History form, the Veteran denied a past or current medical history significant for high blood pressure. Upon examination, the service physician documented a blood pressure reading of 120/76. 

The March 1998 Medical Examination Board report reflects that the Veteran had mildly elevated cholesterol and was referred to a nutritionist for dietary counseling. The March 1998 service nutrition note, labeled "Cardiac Diet Class," reflects that the Veteran was referred for elevated cholesterol/triglycerides and hypertension. The note reflects that the dietician educated the Veteran in dietary changes and lifestyle modifications. This note, however, does not contain any blood pressure readings. 

An October 1998 VA general medical examination report reflects a blood pressure reading of 106/76. At that time, the Veteran reported no medication use. 

An August 2001 private emergency department treatment record for treatment of a gunshot wound reflects a blood pressure reading of 137/75. The private clinician noted no significant medical history and no current medication usage. 

Private emergency department treatment records dated in June 2004 reflect that the Veteran presented with complaints of a fever and neck and headache pain. The Veteran's initial blood pressure reading was 174/116, and a second reading was 164/99. The Veteran denied a personal medical history, but reported a positive family history, significant for hypertension. Following examination, the private clinician diagnosed a viral illness. 

A March 2007 private treatment record reflects complaints of fatigue and left leg pain. The Veteran reported a medical history significant for hypertension, but reported no current medications. The record reflects a blood pressure reading of 155/105. 

An April 2007 private treatment reflects that the Veteran presenting requesting blood pressure medications. The record reflects a blood pressure reading of 160/111. The private clinician diagnosed hypertension and prescribed an anti-hypertensive medication. Subsequent VA and private treatment records also reflect a diagnosis of hypertension and continued treatment with anti-hypertensive medication. These records also reflect notations of the Veteran's history of tobacco use and obesity. 

In a March 2011 statement, the Veteran reported that he was "treated for [high blood pressure] for 3 days ... at Madigan Hospital in Fort Lewis." The Veteran indicated that he attended a class regarding his high blood pressure. 

During the June 2013 Board hearing the Veteran testified that he was diagnosed with hypertension during service. The Veteran indicated that he was treated for high blood pressure and high cholesterol for three days during service. The Veteran indicated that he was not prescribed medication for his high blood pressure during service, but that whenever his blood pressure was elevated, he was treated with ibuprofen (Motrin). The Veteran further testified that he received treatment for high blood pressure upon service separation.

In December 2014, the Board, in pertinent part, remanded the appeal to afford the Veteran a VA examination. The Board provided that the "examiner must provide an opinion as to whether the Veteran's current hypertension began during active service or is related to any incident of service." The Board also provided that the "examiner must provide an opinion as to whether the Veteran's hypertension was manifested within one year of separation from service." 

Upon VA examination in February 2015, the Veteran reported receiving a diagnosis of hypertension in 1999, "after undergoing a three-day hospital check of blood pressure readings." However, following a review of "extensive details in [the Veteran's] medical history, and [the] totality of [the] evidence," the VA examiner opined that it was less likely than not that the Veteran developed hypertension within one year of service separation. Regarding the Veteran's specific contention, the VA examiner noted a lack of documentation of a diagnosis of hypertension in 1999. In addition, the VA examiner indicated that the March 1998 notation by the service dietician of hypertension was likely "made without full checking of [the] medical chart." The VA examiner found it "noteworthy that [the] note only reviews cholesterol/cardiac risks, and recommends follow-up lipid (cholesterol tests) labs in several months, but does not recommend blood pressure follow-up appointment." 

The VA examiner opined that it was "far more likely" that the Veteran developed hypertension in either 2004 or 2005 when his weight increased more than 40 pounds from his weight at service separation. The VA examiner further opined that the "Veteran's hypertension is most likely due to [his] weight gain, tobacco use, aging, suboptimal control of lipid levels over time, and/or family history." 

Preliminarily, the Board finds that the directives of the December 2014 Remand have been substantially completed. As indicated above, the December 2014 Remand requested three opinions from the VA examiner: whether the Veteran's hypertension began during service; whether the Veteran's hypertension manifested within one year of service separation; and whether the Veteran's hypertension is otherwise related to any aspect of his service. Following examination, the VA examiner provided specific opinions regarding the first manifestation of the Veteran's hypertension; however, a specific opinion in relation to the Veteran's service was not provided. However, the VA examiner provided an opinion regarding the likely etiology of the Veteran's hypertension, including several risk factors that she specifically correlated to the Veteran's medical history. In reading the examination report as a whole in consideration of the rationale provided, it is clear that it is the VA examiner's opinion that the Veteran's hypertension is not likely related to any aspect of his military service. Therefore, despite a lack of a specific etiological opinion addressing the Veteran's military service, the Board finds that substantial compliance with the December 2014 Remand has been achieved, and the Board may proceed with adjudication. See Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Given the above, the preponderance of the evidence is against a finding that the Veteran's hypertension manifested during, or is otherwise related to, his active service. The preponderance of the evidence is also against a finding that the Veteran experienced chronic symptoms of hypertension during service, continuous symptoms of hypertension since service, or a compensable manifestation of hypertension within one year of service separation. 

The Veteran contends that he was diagnosed with hypertension during service and received treatment in the form of counseling. While service medical records confirm that the Veteran received nutritional counseling during service, the preponderance of the evidence demonstrates that the Veteran's hypertension did not first manifest during service. As indicated above, for VA purposes, hypertension must be confirmed by readings taken two or more times on at least three different days. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). The only documentation of a series of elevated blood pressure readings during service is found in the post-surgical records following the Veteran's elective circumcision; however, these blood pressure readings were taken within a two-hour period and the Veteran's blood pressure had returned to normal prior to discharge from the hospital. There is no documentation of a series of blood pressure readings taking on at least three different days reflecting high blood pressure. See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence).

The March 1998 service nutritional consultation record reflects that the Veteran was referred, in part, due to hypertension. However, the VA examiner opined that this notation was likely made without full review of the medical chart, noting that the service dietician only reviewed cholesterol and cardiac risks and made no recommendations regarding the Veteran's blood pressure. The VA examiner further noted that the remainder of the service treatment records did not contain a diagnosis of or treatment for hypertension. As a result, the VA examiner indicated that the Veteran's hypertension did not likely manifest first during service. 

The Veteran also contends that he received treatment for his hypertension shortly after service and continually since service separation; however, the preponderance of the evidence demonstrates that the Veteran's hypertension first manifested several years after service. The October 1998 VA examination report reflects a normal blood pressure reading and that the Veteran reported no medication usage or significant medical history. An August 2001 private emergency department treatment record reflects an elevated blood pressure in conjunction with receiving treatment for a gunshot wound, but the Veteran reported no medication usage and no significant medical history. The June 2004 private emergency department treatment records reflect two consecutive elevated blood pressure readings in conjunction with receiving treatment for a viral illness. The Veteran denied current medication use or significant medical history. In contrast, the Veteran reported a family history of hypertension. Beginning in 2005, as noted and confirmed by the VA examiner, VA and private treatment records consistently reflect elevated blood pressure readings, a diagnosis of hypertension, and recommended treatment with an anti-hypertensive medication. 

While the Veteran had indicated that he was diagnosed with and received treatment for hypertension beginning in service and continually since service, his contentions are in direct conflict with medical records that reflect no such diagnosis or treatment. Moreover, in medical records dated through 2004, the Veteran reported no history of hypertension, while on at least once occasion, he reported a family history of hypertension. The Board finds that the Veteran's earlier statements made for treatment purposes are of more probative value than the more recent assertions given for VA disability compensation purposes. Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Hypertension requires specialized training for a determination as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. Although the Veteran is competent to report having high blood pressure readings at any given time, he has not been shown competent to identify latent symptoms of hypertension, or relate symptoms, patent or latent, to a diagnosis of hypertension. The evidence does not show clinical documentation of hypertension until several years after service. Consequently, the Veteran's statements that attempt to establish continuity of symptomatology or relate hypertension to active service are of no probative value. 

The February 2015 medical opinion provides evidence that weighs against the Veteran's claim. Following an interview with the Veteran and review of the entire medical record, the VA examiner provided a medical opinion supported by well-reasoned rationale. She opined that the Veteran's hypertension likely first manifested in either 2004 or 2005. She opined that the Veteran's hypertension was most likely due to a combination of factors that she highlighted from his medical history, including weight gain, tobacco use, aging, suboptimal control of cholesterol, and family history. The VA examiner's opinion is competent and probative medical evidence against the Veteran's claim. There are no conflicting competent medical opinions of record.

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of hypertension in service, continuous symptoms of hypertension since service, or compensable manifestations of hypertension within one year of service separation, presumptive service connection for hypertension may not be established. 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his current hypertension, the Board finds that the hypertension is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


